DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 04/02/2018, said application claims a priority filing date of 4/02/2018.
Claims 1-25 are pending. Claims 1, 12 and 22 are independent.


Specification 
The disclosure is objected to under 37 CFR 1.71, as being incomprehensible as to preclude a reasonable search of the prior art by the examiner.  For example, the following items are not understood: 

The independent claims 1 and 12 refers to “a smartwatch comprising:
a destination handling unit configured to issue a destination call in an elevator system of an environment; 
an input for entering destination data;
an output for indicating an allocated elevator of said elevator system; 
a wireless communication device for communication within the elevator system; and
a navigation system including a memory with map data of the environment, which navigation system comprises:
a position detector for detecting the location of the smartwatch within the environment; and 
a navigation output connected with the output, 
wherein the navigation system is coupled with the destination handling unit to issue a destination call based on data of the position detector and/or for providing navigation guide data based on an issued destination call.”, however, there is no description found for the underlined part of the claim that describes “wireless communication device”, “navigation output connected with the output”, “issue a destination call based on data of the position detector” or “providing navigation guide data based on an issued destination call”. There is not a single reference is found in the “detailed description” section where claims are described in details. 
Claim 22 recites “… prompted or issued automatically based on the current position data of the smartwatch in the environment as detected by the position detector.”; however, there is no description found in the disclosure that describes the recited claims.

Claim 18 recites “… smartwatch communicates with the elevator and guide system via an internet server.”; however, there is no figure or description found in the disclosure in the detailed description section that describe how such communication occurs via internet server.

Claim 19 recites “… the smartwatch comprises a WLAN-transmitter and/or a telephone communication module for the communication with the internet server and the elevator control is connected with the internet server via LAN or WLAN.”; however, there is no description found in the disclosure in the detailed description that describes such communication via internet server.  
 functionality of the smartwatch is shared between the smartwatch and the smartphone.”; however, there is no description found in the disclosure that describes said claim.

Claim 23 recites “…the destination data of a pending call is transferred from the destination handling unit into the navigation system to output navigation guide data for the smartwatch user via the output means of the smartwatch.”; however, there is no description found in the disclosure that describes claimed subject matter.
In summary, the detailed description section of the disclosure does not contain the subject matter recited in the claim. It is not understood what the applicant is trying to seek protection on.
Due to the lack of description as mentioned above, it is not clear what is the core subject matter that applicant is trying to seek protection on? Is this smartwatch? Or is this elevator and guide system? Skilled artisan would appreciate that “smartwatch” and “elevator and guide system” is not the same and distinctly different.

In summary, claim limitation that was recited does not have descriptions which sets clear boundary of the claim. Some recited words are found in the summary without any description in the detailed description section where the drawings are described. All the specification has is merely stating claim languages without any descriptions with examples. In light of the claim, the specification is vague and incomprehensible and it is unclear what applicant wants to seek protection on.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In regard to independent claims 1 and 12, said claims 1 and 12 refers to “a smartwatch comprising:
a destination handling unit configured to issue a destination call in an elevator system of an environment; 
an input for entering destination data;
an output for indicating an allocated elevator of said elevator system; 
a wireless communication device for communication within the elevator system; and
a navigation system including a memory with map data of the environment, which navigation system comprises:
a position detector for detecting the location of the smartwatch within the environment; and 
a navigation output connected with the output, 
wherein the navigation system is coupled with the destination handling unit to issue a destination call based on data of the position detector and/or for providing navigation guide data based on an issued destination call.”, however, there is no description found for the underlined part of the claim that describes “wireless communication device”, “navigation output connected with the output”, “issue a destination call based on data of the position detector” or “providing navigation guide data based on an issued destination call”. There is not a single reference is found in the “detailed description” section where claims are described in details. 

In regard to independent claim 22, said claim recites “… prompted or issued automatically based on the current position data of the smartwatch in the environment as detected by the position detector.”; however, there is no description found in the disclosure that describes the recited claims.



In regard to dependent claims 2-11, 13-21 and 23-25, claims are rejected for fully incorporating the deficiency of their respective base claims.

In regard to dependent claim 18, said recites “… smartwatch communicates with the elevator and guide system via an internet server.”; however, there is no figure or description found in the disclosure in the detailed description section that describe how such communication occurs via internet server.

In regard to dependent claim 19, said recites “… the smartwatch comprises a WLAN-transmitter and/or a telephone communication module for the communication with the internet server and the elevator control is connected with the internet server via LAN or WLAN.”; however, there is no description found in the disclosure in the detailed description that describes such communication via internet server.  

In regard to dependent claim 20, said recites “… functionality of the smartwatch is shared between the smartwatch and the smartphone.”; however, there is no description found in the disclosure that describes said claim.

In regard to dependent claim 21, said recites “…the destination data of a pending call is transferred from the destination handling unit into the navigation system to output navigation guide data for the smartwatch user via the output means of the smartwatch.”; however, there is no description found in the disclosure that describes claimed subject matter.

In summary, claim limitation that was recited does not have descriptions which sets clear boundary of the claim. Some recited words are found in the summary without any description in the detailed description section where the drawings are described. All the specification has is merely stating claim languages without any descriptions with examples. In light of the recited claim, the specification is vague and incomprehensible and it is unclear what applicant wants to seek protection on.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


In regard to independent claims 1 and 12, said claims 1 and 12 refers to “a smartwatch comprising:
a destination handling unit configured to issue a destination call in an elevator system of an environment; 
an input for entering destination data;
an output for indicating an allocated elevator of said elevator system; 
a wireless communication device for communication within the elevator system; and
a navigation system including a memory with map data of the environment, which navigation system comprises:
a position detector for detecting the location of the smartwatch within the environment; and 
a navigation output connected with the output, 
wherein the navigation system is coupled with the destination handling unit to issue a destination call based on data of the position detector and/or for providing navigation guide data based on an issued destination call.”, however, there is no description found for the underlined part of the claim that describes “wireless communication device”, “navigation output connected with the output”, “issue a destination call based on data of the position detector” or “providing navigation guide data based on an issued destination call”. There is not a single reference is found in the “detailed description” section where claims are described in details. 

In regard to independent claim 22, said claim recites “… prompted or issued automatically based on the current position data of the smartwatch in the environment as detected by the position detector.”; however, there is no description found in the disclosure that describes the recited claims.



In regard to dependent claims 2-11, 13-21 and 23-25, claims are rejected for fully incorporating the deficiency of their respective base claims.

In regard to dependent claim 18, said recites “… smartwatch communicates with the elevator and guide system via an internet server.”; however, there is no figure or description found in the disclosure in the detailed description section that describe how such communication occurs via internet server.

In regard to dependent claim 19, said recites “… the smartwatch comprises a WLAN-transmitter and/or a telephone communication module for the communication with the internet server and the elevator control is connected with the internet server via LAN or WLAN.”; however, there is no description found in the disclosure in the detailed description that describes such communication via internet server.  

In regard to dependent claim 20, said recites “… functionality of the smartwatch is shared between the smartwatch and the smartphone.”; however, there is no description found in the disclosure that describes said claim.

In regard to dependent claim 21, said recites “…the destination data of a pending call is transferred from the destination handling unit into the navigation system to output navigation guide data for the smartwatch user via the output means of the smartwatch.”; however, there is no description found in the disclosure that describes claimed subject matter.

In summary, claim limitation that was recited does not have descriptions which sets clear boundary of the claim. Some recited words are found in the summary without any description in the detailed description section where the drawings are described. All the specification has is merely stating claim languages without any descriptions with examples. In light of the recited claim, the specification is vague and incomprehensible and it is unclear what applicant wants to seek protection on.

Examiner’s Comment
As discussed above, there is no descriptions found in the disclosure that can set the boundary of the claim. The disclosure is vague and incomprehensible to perform a complete prior-art search. However, in an effort to examining the application with merit, examiner interpreted claimed invention in very high level something like "A smartwatch having navigation system that can make a destination call to elevator remotely".


Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scoville (U.S. Publication 2017/0166416; hereinafter “Scoville”).

In regard to independent claims 1 and 12, Scoville teaches a smartwatch comprising:
a destination handling unit configured to issue a destination call in an elevator system of an environment; an input for entering destination data;
an output for indicating an allocated elevator of said elevator system; 
a wireless communication device for communication within the elevator system; and
a navigation system including a memory with map data of the environment, which navigation system comprises:
a position detector for detecting the location of the smartwatch within the environment; and 
a navigation output connected with the output, 
wherein the navigation system is coupled with the destination handling unit to issue a destination call based on data of the position detector and/or for providing navigation guide data based on an issued destination call (paragraph 0029, 0032).

In regard to dependent claim 2, The smartwatch according to claim 1, wherein the navigation system comprises a memory to input a current or predetermined position as a selectable destination of said environment (paragraph 0032).

In regard to dependent claim 3, The smartwatch according to claim 1, wherein the navigation system comprises a memory with map data of the environment with several pre-selected destinations, said output is configured to output a plurality of destinations, and said input is configured to enable the selection of one of said plurality of destinations (paragraph 0030).

In regard to dependent claim 4, The smartwatch according to claim 2, which is configured to transfer said destination to the destination handling unit as to issue a destination call (paragraph 0029).

In regard to dependent claim 5, The smartwatch according to claim 1, wherein the smartwatch comprises/is connected to a short range transmitter configured to communicate with beacons located in the environment (paragraph 0042).

In regard to dependent claim 6, The smartwatch according to claim 1, wherein the position detector comprises a receiver for signals from geostationary satellites (paragraph 0042).

In regard to dependent claim 7, The smartwatch according to claim 1, wherein the position detector of the navigation system comprises an accelerometer (paragraph 0029).

In regard to dependent claim 8, The smartwatch according to claim 1, wherein the position detector of the navigation system comprises a gyrometer (paragraph 0029).

In regard to dependent claim 9, The smartwatch according to claim 1, wherein the position detector of the navigation system comprises a barometer (paragraph 0032, “Smartwatch having GPS implies having a barometer”).

In regard to dependent claim 10, The smartwatch according to claim 1, comprising a transmitter for a telephone communication network and the position detector is configured to detect the position from the position of the smartwatch within the antennas of the telephone communication network (paragraph 0042; “Note: Cell implies telephone communication network”).

In regard to dependent claim 11, The smartwatch according to claim 1, wherein the navigation system comprises a calculating unit connected with the output to indicate distances and/or directions to the destination for the user (paragraph 0032).

In regard to dependent claim 13, The elevator and guide system according to claim 12, wherein the elevator and guide system comprises a memory for user-individual destination data or route data, based on an individual ID of the smartwatch, to be displayed via the output means of the smartwatch (paragraph 0035).

In regard to dependent claim 14, The elevator and guide system according to claim 13, wherein the memory is located within the smartwatch (paragraph 0035).

In regard to dependent claim 15, The elevator and guide system according to claim 12, comprising beacons arranged in the environment which beacons comprise a short-range wireless communication system for communication with the smartwatch (paragraph 0042).

In regard to dependent claim 16, The elevator and guide system according to claim 15, wherein the beacons transfer position data to the smartwatch for the update of the current position data of the navigation system (paragraph 0032).

In regard to dependent claim 17, The elevator and guide system according to claim 15, wherein at least some of the beacons are connected with the elevator and guide system and are configured to transmit destination call data (paragraph 0042).

In regard to dependent claim 18, The elevator and guide system according to claim 12, wherein the smartwatch communicates with the elevator and guide system via an internet server (paragraph 0038, figure 3, element 318).

In regard to dependent claim 19, The elevator and guide system according to claim 18, wherein the smartwatch comprises a WLAN-transmitter and/or a telephone communication module for the communication with the internet server and the elevator control is connected with the internet server via LAN or WLAN (paragraph 0038, figure 3, element 318).

In regard to dependent claim 20, The elevator and guide system according to claim 12, wherein the smartwatch is configured to communicate wirelessly with a smartphone, whereby functionality of the smartwatch is shared between the smartwatch and the smartphone (figure 3, element #2).

In regard to dependent claim 21, The elevator and guide system according to claim 20, wherein the smartwatch comprises the input/output, whereas the smartphone comprises the destination handling unit and/or the navigation system (figure 3, element #2).

In regard to independent claim 22, Scoville teaches a method for guiding passengers in an environment comprising at least one elevator and guide system, in which method destination data from a destination handling unit of a smartwatch serving as a destination operating panel of said elevator system is input into a navigation system of the smartwatch which uses the destination data of a destination call issued via the smartwatch and a position detector to guide the passenger to the destination floor of his destination call, and/or a destination call is prompted or issued automatically based on the current position data of the smartwatch in the environment as detected by the position detector (figure 3, paragraph 0032, 0029).

In regard to dependent claim 23, The method according to claim 22, wherein the destination data of a pending call is transferred from the destination handling unit into the navigation system to output navigation guide data for the smartwatch user via the output means of the smartwatch (paragraph 0032).

In regard to dependent claim 24, The method according to claim 22, wherein the smartwatch displays via the output means a table of selectable destinations in said environment, which selection is made via the input means of the smartwatch (paragraph 0030).

In regard to dependent claim 25, The method according to claim 22, wherein the smartwatch is used only together with a smartphone, whereby the smartwatch is configured to communicate wirelessly with the smartphone and the functionality of the smartwatch is shared between the smartwatch and the smartphone (figure 3, element #2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kappeler et al., US Patent 8,744,754, "User guidance with mobile electronic devices”.
Gerstenkorn., US Pub 2007/0026802, "Method of guiding a user in an environment, particularly in a building”.
Tang, US Pub 2017/0305715, "Elevator calling operation based on wrist wearable smart device”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175